Exhibit 10.13

 

AMENDMENT NO. 3 TO THE

SECOND AMENDED AND RESTATED

SUBSCRIPTION AGREEMENT




THIS AMENDMENT NO. 3 TO THE SECOND AMENDED AND RESTATED SUBSCRIPTION AGREEMENT
(the “Amendment”) is made and entered into to be effective as of September 1,
2019 by and between by and between JUNEAU BIOSCIENCES, LLC ("Juneau") and
PREDICTIVE TECHNOLOGY GROUP, INC. ("Predictive").




R E C I T A L S

 

A. The parties entered into an agreement captioned “Second Amended and Restated
Subscription Agreement” effective the 22nd day of August, 2019, an agreement
captioned “Amendment No. 1 to the Second Amended and Restated Subscription
Agreement” effective January 1, 2019 and an agreement captioned “Amendment No. 2
to the Second Amended and Restated Subscription Agreement” effective March 15,
2019  (individually and collectively, the “Agreement”). All capitalized terms
not otherwise defined herein shall have the same meaning as set forth in the
Agreement.

 

B. The parties desire to amend the Agreement as described below.  

 

NOW, THEREFORE, the parties hereto hereby amend the Agreement as follows:

 

1. Without altering or amending any other part of the Agreement, the last
paragraph of Section 1 of the Agreement is hereby amended and restated as
follows:

 

The third tranche will total $12,050,000. As of the date of this Amendment,
$2,118,390 of this amount has been paid. The remaining balance will be as
follows: twenty-four $150,000 monthly installments commencing on or before
September 30, 2019 and ending on or before August 31, 2021, twelve $500,000
monthly installments commencing on or before September 30, 2021 and ending on or
before August 31, 2022, and a final installment of $256,610 on or before
September 30, 2022. The third tranche funds will be used to launch the ART Guide
endometriosis infertility test and to support development of EndoRisk
endometriosis test for pelvic pain and other operational expenses to be approved
by the Board with the goal of having a pelvic pain test ready for
commercialization as an FDA approved test as soon as practical. In the event
that that the pelvic pain test will be ready for commercialization as an FDA
approved test on an earlier date then the third tranche payments may be
accelerated upon agreement of the parties. Specifically, use of the third
tranche funds includes collecting and sequencing or genotyping additional
samples to confirm utility in major racial cohorts and to optimize test for
pelvic pain indication. Sample collection targets include collection of:

 

a. 2,000 African American pelvic pain patients with and without endometriosis
(>75%African by DNA ancestry testing);

b. 2,000 Asian American pelvic pain patients with and without endometriosis
(>75%  Asian by DNA ancestry testing);

c. 2,000 Hispanic / Latino pelvic pain patients with and without endometriosis
regardless of race;


-1-



d. 1,000 additional Caucasian pelvic pain patients focusing on patients without
endometriosis, will bring total number of Caucasian subjects to 3,000; and

e. 500 “surgical” negative controls (various races) without chronic pain and
with negative laparoscopies (i.e. tubal ligation patients).

 

2. The Agreement shall remain in full force and effect and shall remain
unaltered, except to the extent specifically amended herein.

 

3. This Amendment may be signed in several counterparts, through the use of
multiple signature pages appended to each original, and all such counterparts
shall constitute one and the same instrument.  Any counterpart to which is
attached the signatures of all parties shall constitute an original of this
Amendment.




IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed on their behalf as of the date first written above.




JUNEAU BIOSCIENCES, LLC




By /s/ Kenneth Ward

 Its: CEO and Manager

Kenneth Ward, M.D.

PREDICTIVE TECHNOLOGY GROUP, INC.




By /s/ Bradley C. Robinson

Its: President and CEO

Bradley C. Robinson





-2-